DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah-Brown (US PGPub 2016/0084911) in further view of Vossmeyer et al. (US PGPub 2007/0229294), Mensah-Brown et al. (US PGPub 2017/0331160), hereinafter Mensah-Brown ‘160, Kim et al. (KR 2013-0129040, see also EPO machine generated English translation provided with this Office Action), Rejman et al. (DE 10-2016-203422, where US PGPub 2018/0040927 has been relied on as an English translation), and Endo (JP 2000-077831, see also EPO machine generated English translation provided with this Office Action), with evidence provided by Beghi (Modeling and Measurement Methods for Acoustic Waves and for Acoustic Microdevices, see NPL provided with the Office Action dated 05/27/2020).
Regarding Claim 1, Mensah-Brown discloses in Fig. 2 a battery device comprising: a battery ([0025]); a plurality of sensors (220) attached to the battery ([0029]); and a transceiving circuit (204) configured to transmit a signal received from a monitoring device (208) to the plurality of sensors (220) and to transmit signals received from the plurality of sensors (220) to the monitoring device (208) ([0029]), wherein the plurality of sensors (220) generate surface acoustic waves (SAWs) in response to the signal received from the monitoring device (208), 
While Mensah-Brown does not explicitly disclose at least one third sensor configured to output a third signal corresponding to a SAW varied depending on an electrolyte leakage state of the battery, Mensah-Brown discloses a number of parameters that may be measured by the sensors ([0034]) in order to monitor the state of the battery ([0006]), and therefore is not particularly limited regarding the specific parameter being measured. 
Vossmeyer teaches a battery leakage detection system (Title) comprising sensors, wherein the sensor can be a surface acoustic wave device (SAW) ([0015]). Vossmeyer further teaches wherein the SAW device can be used to detect electrolyte leaking from a defective battery ([0060]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the plurality of sensors of Mensah-Brown to include at least one third sensor configured to output a third signal corresponding to a SAW varied depending on electrolyte leakage state of the battery, as taught by Vossmeyer, as such is a known parameter in the art to monitor for healthy battery operation and one would have reasonable expectation that the sensors of Mensah-Brown could successfully be configured to output a third signal corresponding to a SAW varied depending on an electrolyte leakage state of the battery.

Thus, modified Mensah-Brown does not explicitly disclose wherein at least one second sensor is provided at a center of at least one of a top surface, a bottom surface, or a side surface of the battery and wherein at least one third sensor is provided at a region adjacent to a terminal of the battery.
It would have been obvious to one of ordinary skill in the art to optimize the location the sensors of modified Mensah-Brown, such that at least one second sensor is provided at a center of at least one of a top surface, a bottom surface, or a side surface of the battery and at least one third sensor is provided at a region adjacent to a terminal of the battery, as the location of each sensor is not particularly limited so long as the sensor is able to successfully measure the desired property, such as the temperature, pressure, and electrolyte leakage state of the battery, as desired by modified Mensah-Brown ([0029], [0034] of Mensah-Brown).
	Furthermore, Mensah-Brown ‘160 teaches a battery that utilizes a surface acoustic waves (SAWs) sensor to monitor a pressure of the battery device ([0001], [0021]). Mensah-Brown ‘160 further teaches wherein the placement of the SAW sensor is selected such that inflection of the battery based on the expansion/contraction of the battery may be monitored 
	It would have further been obvious to one of ordinary skill in the art to position at least one second sensor of modified Mensah-Brown at a center of a side surface of the battery of modified Mensah-Brown, as taught by Mensah-Brown ‘160, as the location of the sensors is not particularly limited so long as the sensor is able to successfully measure the desired property, wherein a skilled artisan would have reasonable expectation that such would successfully be able to measure the pressure of the battery, as desired by modified Mensah-Brown. 
	Moreover, Kim teaches a battery that stores electrical energy through a chemical reaction between a positive and negative electrode, wherein the electrical energy is connected to the outside through a terminal (P1, L23-25). Specifically, Kim teaches that it is a known problem in the art that the terminal may be corroded during electrolyte leakage (P1, L26-29).
	It would have further been obvious to one of ordinary skill in the art to position at least one third sensor of modified Mensah-Brown at a region adjacent to a terminal of the battery of modified Mensah-Brown, as the location of the sensors is not particularly limited so long as the sensor is able to successfully measure the desired property, wherein a skilled artisan would have reasonable expectation that such would successfully be able to measure the electrolyte leakage state of the battery, as desired by modified Mensah-Brown, in order to minimize and/or prevent corrosion of the terminal, as taught by Kim to be a known problem in the art. 
Modified Mensah-Brown discloses in Fig. 5 of Mensah-Brown wherein the plurality of sensors (202) are SAW sensors (505), wherein each SAW sensor (505) includes a transducer (509, i.e. a first transducer) and a plurality of wave reflectors (511, i.e. a second transducer), 
While modified Mensah-Brown discloses wherein the plurality of sensors are attached to the battery ([0029], 801 in Fig. 8 of Mensah-Brown), modified Mensah-Brown remains silent regarding how the plurality of sensors are attached to the battery.
Thus, modified Mensah-Brown does not disclose a flexible printed circuit board (FPCB) attached to the battery; the plurality of sensors mounted on the FPCB, wherein the FPCB includes ferrite. 
Rejman teaches a battery device having a simplified assembly ([0005]). Specifically, Rejman teaches in Fig. 8 a flexible printed circuit board (FPCB) (812) attached to a battery (see battery cells 400) having a plurality of sensors (818) mounted on the FPCB (812) ([0050]). In this 
However, Rejman remains silent regarding the material of the FPCB and consequently does not teach wherein the FPCB includes ferrite.
Endo further teaches a circuit boarding comprising ferrite, wherein the ferrite provides an electromagnetic shielding effect (P3, L103-106). This protects the circuit board from noise, thereby avoiding malfunction (P3, L106-109).
It would have been obvious to one of ordinary skill in the art to utilize a flexible printed circuit board (FPCB) in the battery device of modified Mensah-Brown, such that the FPCB is attached to the battery of modified Mensah-Brown and the plurality of sensors of modified Mensah-Brown are mounted on the FPCB, as taught by Rejman, in order to successfully attach the plurality of the sensors to the battery, as desired by modified Mensah-Brown while reducing the complexity of the cabling and/or the number of soldered connections inside the battery device, thereby reducing the assembly outlay and costs and consequently making the battery device more robust and longer-lived, wherein a skilled artisan would have reasonable expectation that the sensors of modified Mensah-Brown could successfully be mounted on a FPCB.
Furthermore, it would have been obvious to one of ordinary skill in the art to utilize ferrite in the FPCB of modified Mensah-Brown, as taught by Endo, in order to provide an electromagnetic shielding effect so as to protect the FPCB from noise, thereby avoiding malfunction.
Claim 5, modified Mensah-Brown discloses all of the limitations as set forth above. Modified Mensah-Brown further discloses in Fig. 2 of Mensah-Brown wherein the transceiving circuit (204 of Mensah-Brown) includes: a transmission line (unlabeled, see arrows) configured to split the signal from the monitoring device (208 of Mensah-Brown) at one node and transmit split signals to the plurality of sensors (220-1, 220-2, 220-N-1, 220-N of Mensah-Brown).
Regarding Claim 6, Mensah-Brown discloses all of the limitations as set forth above. Mensah-Brown further discloses in Fig. 5 of Mensah-Brown wherein the transceiving circuit (204 of Mensah-Brown) includes: an antenna (see unlabeled antenna on 503 of Mensah-Brown) configured to propagate the signals received (515 of Mensah-Brown) from the plurality of sensors (505 of Mensah-Brown) in a specified frequency band ([0033] of Mensah-Brown).
Regarding Claim 7, modified Mensah-Brown discloses all of the limitations as set forth above. Modified Mensah-Brown further discloses in Fig. 5 of Mensah-Brown wherein the transceiving circuit (204 of Mensah-Brown) includes: a connector (503 of Mensah-Brown) electrically connected with the monitoring device (208 of Mensah-Brown) and configured to transmit the signals received from the plurality of sensors (505 of Mensah-Brown) to the monitoring device (208 of Mensah-Brown) ([0033] of Mensah-Brown).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah-Brown (US PGPub 2016/0084911) in further view of Vossmeyer et al. (US PGPub 2007/0229294), Mensah-Brown et al. (US PGPub 2017/0331160), hereinafter Mensah-Brown ‘160, Kim et al. (KR 2013-0129040, see also EPO machine generated English translation provided with this Office Action), Rejman et al. (DE 10-2016-203422, where US PGPub 2018/0040927 has been relied on as an  Claim 1 above, with evidence provided by ASM Handbook (Table 2, Physical and mechanical properties of selected ceramics, metals, and a polymer, see NPL provided with this Office Action).
Regarding Claim 4, modified Mensah-Brown discloses all of the limitations as set forth above. Modified Mensah-Brown further discloses wherein the plurality of sensors are attached to the battery ([0029], 801 in Fig. 8 of Mensah-Brown) by using the FPCB ([0005], [0050] of Rejman), wherein the FPCB includes ferrite (P3, L103-109 of Endo).
The Examiner notes that ferrite is a thermally conductive material, as evidenced by ASM Handbook (Table 2, see ferrite, which has a thermal conductivity of 8 W/mK) and therefore the plurality of sensors are attached to the battery ([0029], 801 in Fig. 8 of Mensah-Brown) by using a thermal conductive material. 
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that Claim 1 recites that the ferrite is included in the FPCB. As described in the instant specification, the ferrite prevents the signal received from the first sending unit from affecting the battery.
The Applicant argues that Endo, however, only discloses in Fig. 2 and [0027] that the resin layer (2A) including the ferrite can be formed at the one side of the glass substrate (1). 
The Examiner respectfully disagrees. Endo teaches in Fig. 2 wherein the FPCB has a layered structure. Specifically, Endo teaches wherein the FPCB is characterized in that the resin layer (2A) including ferrite, a second resin layer for insulation, and a wiring layer are sequentially laid on a substrate (1) (P3, L97-109). Therefore, the resin layer (2A) is a part of the FPCB and thus the FCPB includes the ferrite. 
The Examiner notes that Fig. 3 of the instant specification disclose wherein the FPCB (140) of the claimed invention has a layered structure. Specifically, the FPCB (140) comprises a first insulator layer (141), a second insulator layer (143), a ferrite layer (145), and a bonding layer (147) (P12, L4-5, 12-14).
Consequently, the Examiner notes that it is reasonable to interpret that the resin layer (2A) including ferrite is included in the FPCB of Endo.
Endo further teaches wherein the ferrite it utilized to provide an electromagnetic shielding effect (P3, L103-106). This protects the circuit board from noise, thereby avoiding malfunction (P3, L106-109).
The Examiner notes that the instant specification discloses wherein the ferrite may prevent a signal received from the first sending unit from affecting the battery (P12, L18-19) and therefore both Endo and the instant specification use the ferrite in a similar manner to shield the battery from noise to avoid malfunction of the battery.

The Applicant further argues that Claim 1 is related to monitoring the state of the battery. On the other hand, Rejman is related to the battery structure attached to a portable power device. The battery pack (100) is attached to a handle (315) of the portable power device (300). Therefore, a person of ordinary skill in the art could not combine the structure of Rejman, which attaches the FPCB to the battery cell, to an FPCB that monitors the state of the battery, as recited in Claim 1. 
The Examiner respectfully disagrees and notes that both Mensah-Brown and Rejman are directed to the battery art. Mensah-Brown discloses wherein the plurality of sensors are attached to the battery ([0029], 801 in Fig. 8), however Mensah-Brown remains silent regarding how the plurality of sensors are specifically attached to the battery.
Rejman teaches a battery device having a simplified assembly ([0005]), wherein a FPCB (812) is attached to a battery (see battery cells 400) having a plurality of sensors (818) mounted on the FPCB (812) ([0050]). In this way, the battery device is made more robust and longer-lived.
Therefore, one of ordinary skill in the art would have found it obvious to utilize a FPCB in the battery device of Mensah-Brown, such that the FPCB is attached to the battery of Mensah-
The Examiner notes that the fact that the intended use of the specific battery devices of Mensah-Brown and Rejman is not relevant to the teaching set forth. In other words, the battery device of Rejman being used in a portable power device is not relevant to Rejman teaching a known configuration in the art for attaching a plurality of sensors to a battery, as desired by Mensah-Brown. 
The Applicant further argues that Claim 1 recites that the electrolyte sensor is provided at the region adjacent to the battery terminal. The electrolyte sensor is provided at the position where the electrolyte frequently leaks, and therefore the electrolyte sensor could be placed at positions for sensing the abnormal state of the battery based on the electrolyte leakage of the battery. 
Specifically, the Applicant argues that Kim only describes the structure to reduce leakage of the electrolyte by forming a leakage prevent portion (14) by tapered shape (Fig. 4, [0023]-[0025]). Kim does not teach or suggest positioning the sensor detecting the leakage of the electrolyte near the terminal of the battery.
The Applicant further argues that Kim is related to the prevention of the corrosion of the terminal at the lead storage battery and therefore Kim is not related to the leakage monitoring method by using signals. Accordingly, Kim does not teach or suggest a sensor to 
The Examiner respectfully disagrees and notes that the limitation is met by modified Mensah-Brown in view of Kim. Modified Mensah-Brown discloses wherein the plurality of sensors can be positioned within the battery cell, in which each sensor responds to a different measurement ([0034] of Mensah-Brown). Modified Mensah-Brown remains silent regarding the specific location of each sensor and consequently is not particular about the specific location of each sensor so long as the sensor is able to successfully measure the desired property ([0029], [0034] of Mensah-Brown), such as electrolyte leakage.
Kim teaches that it is a known problem in the art that the terminals of a battery may be corroded during electrolyte leakage (P1, P26-29) and therefore one of ordinary skill in the art would have found it obvious to position the third sensor of modified Mensah-Brown (i.e. the sensor that measures electrolyte leakage) at a region adjacent to a terminal of the battery of modified Mensah-Brown, as the location of the sensor is not particularly limited so long as the sensor is able to successfully measured the desired property, wherein a skilled artisan would have reasonable expectation that such would successfully be able to measure the electrolyte leakage state of the battery, as desired by modified Mensah-Brown, in order to minimize and/or prevent corrosion of the terminals, as taught by Kim to be a known problem in the art.
Furthermore, the Examiner notes that both Mensah-Brown and Kim are generally directed to the battery art and more specifically directed to the problem of electrolyte leakage 
Thus, the arguments are not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 4, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 23, 2021